219 S.W.3d 788 (2007)
Jule JEFFERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87804.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2007.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jule Jefferson appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).